Citation Nr: 0404811	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for hypertension with 
coronary artery disease.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran had active military service from March 1964 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which established service connection 
for diabetes mellitus (DM).  The RO rated the DM as 20 
percent disabling effective from July 9, 2001.  In addition, 
this rating decision denied service connection for 
hypertension (HTN) with coronary artery disease, and 
entitlement to a TDIU.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).

The veteran has argued that the RO failed to provide a VA 
examination to determine the current extent of the service-
connected DM.  A current examination is necessary to evaluate 
the veteran's DM.  Additionally, a medical opinion is 
necessary regarding the etiology of the veteran's HTN and 
heart disease.

In addition to the service-connected DM, service connection 
has also been established for PTSD rated 50 percent 
disabling; tinnitus rated 10 percent disabling; and bilateral 
hearing loss rated 10 percent disabling.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.  In 
this case, the record indicates the veteran has received 
ongoing treatment for several disorders at the VA Medical 
Center (VAMC) in Tampa, Florida.  The RO should obtain all 
outstanding VA medical records from July 2001 to the present.

It also appears the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  He claimed 
the benefits are for his service-connected disorders.  The 
SSA determination and the medical records used by SSA in 
granting those benefits should be obtained by the RO.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.  Particularly the RO must 
notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support his claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should obtain from the SSA a 
copy of its determination regarding the 
veteran as well as copies of the medical 
records used by SSA in considering his 
claim for SSA benefits.

3.  The RO should request that the Tampa 
VAMC furnish copies of all records of 
treatment and/or evaluation of the 
veteran from July 2001 up to the present 
time.

4.  Thereafter, the veteran should be 
afforded examinations by appropriate 
specialists to determine the severity of 
his service-connected diabetes mellitus 
and PTSD, and for an opinion as to the 
etiology of the claimed HTN and heart 
disease.  The claims file must be made 
available to the examiners.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran and a review 
of the medical records, an examiner 
should provide opinions as to the 
following:

?	Is it at least as likely as not that 
any HTN or heart disease was 
manifested during his active 
military service or is otherwise 
related to any incident of such 
service?

?	Is it at least as likely as not that 
any HTN or heart disease is 
etiologically related to the 
veteran's service-connected DM?

?	Are the veteran's service-connected 
disabilities, including DM and PTSD, 
so severe as to preclude the veteran 
from obtaining and maintaining 
substantially gainful employment?

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case as to these matters (SSOC).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).

